UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-6051


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

ANTIONE BOYCE, a/k/a Dallas,

                    Defendant - Appellant.



Appeal from the United States District Court for the District of Maryland, at Baltimore.
Catherine C. Blake, Chief District Judge. (1:07-cr-00383-CCB-3)


Submitted: March 30, 2017                                         Decided: April 4, 2017


Before TRAXLER and WYNN, Circuit Judges, and HAMILTON, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Antione Boyce, Appellant Pro Se. Michael Clayton Hanlon, Assistant United States
Attorney, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Antione Boyce appeals from the district court’s order denying his 18 U.S.C.

§ 3582(c)(2) (2012) motion for reduction of sentence based on Amendment 782 to the

Sentencing Guidelines. Although Amendment 782 to the Guidelines lowered offense

levels applicable to drug offenses by two levels and is retroactively applicable, see U.S.

Sentencing Guidelines Manual § 1B1.10(d), p.s. (2016); USSG app. C, amend. 782, it

“does not have the effect of lowering [Boyce’s] applicable guideline range because of the

operation of another guideline or statutory provision.” USSG § 1B1.10, p.s., cmt. n.1(A).

Accordingly, Boyce was not entitled to a sentence reduction under § 3582(c)(2), and the

district court thus did not reversibly err in denying Boyce’s motion.         See USSG

§ 1B1.10(a)(2)(B), p.s.; United States v. Munn, 595 F.3d 183, 187 (4th Cir. 2010),

abrogation on other grounds recognized in United States v. Muldrow, 844 F.3d 434,

438-42 (4th Cir. 2016).

      Accordingly, we affirm the district court’s denial order. United States v. Boyce,

No. 1:07-cr-00383-CCB-3 (D. Md. Dec. 13, 2016). We dispense with oral argument

because the facts and legal contentions are adequately presented in the materials before

this court and argument would not aid the decisional process.

                                                                             AFFIRMED




                                            2